IN THE
                        TENTH COURT OF APPEALS

                              No. 10-10-00235-CV

JAMES LEONARD
& LEONARD LAW FIRM, PLLC,
                                                        Appellants
v.

JAMES GRANT AND BEVERLY GRANT,
                                                        Appellees



                         From the 40th District Court
                             Ellis County, Texas
                            Trial Court No. 80,313


                        MEMORANDUM OPINION


      Appellants have filed a “Motion to Dismiss.” See TEX. R. APP. P. 42.1(a)(1). It

states that Appellants no longer wish to prosecute their claims against Appellees.

Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.



                                             REX D. DAVIS
                                             Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Motion granted; appeal dismissed
Opinion delivered and filed August 25, 2010
[CV06]




Leonard v. Grant                              Page 2